Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about January 10, 1996, which placed the subject children with the Commissioner of Social Services for a period of 12 months, following a fact-finding determination that respondent had abused one of the children and derivatively abused the others, unanimously affirmed, without costs.
The uncontested evidence that respondent hit her 15-year-old daughter in the head with a wooden table leg from which a nail protruded, causing a laceration to the scalp that required stitches, was sufficient to show abuse (Family Ct Act § 1012 [e]; Matter of Robert W., 234 AD2d 23). Placement of the children with the Commissioner was supported by the mental health evaluator’s testimony that respondent told him that she would continue to use extreme forms of physical punishment to discipline the child, his diagnosis that respondent was suffering from severe psychopathology that seriously impaired her judgment and parenting skills, and respondent’s incoherence while testifying. Concur—Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.